                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-2985-WJM-SKC

DENVER HOMELESS OUT LOUD, et al.

        Plaintiffs,

v.

THE CITY AND COUNTY OF DENVER, COLORADO, et al.

       Defendants.


             DENVER DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’
           FIRST 1 AMENDED COMPLAINT AND JURY DEMAND [DOC. #160]
                  0F




       Defendant City and County of Denver (“Denver” or “City”) and the individually-named

Denver Defendants Hancock, McDonald, Lee, Robinson, Bronson, Pitt, Hunholz, Cody, A.

Martinez, Moore, Phuvhapaisalkij, Monthathong, Randall, Hunter, Wilson, Udland, D. Martinez,

Sam, Harvey, Ulrich and Lutkin (jointly “Denver Defendants”), through counsel, hereby move to

dismiss Plaintiffs’ First Amended Class Action Complaint and Jury Demand [Doc. #160, hereafter

“Complaint”] pursuant to Fed. R. Civ. P. 12(b)(1) and (6). In support, the Denver Defendants state:

                              CERTIFICATE OF CONFERRAL

       On March 3, 2021, undersigned counsel telephonically conferred with Plaintiffs’ counsel

regarding this motion. As required by WJM Revised Practice Standard III.D.1, the parties

discussed the basis for this motion and the possibility of Plaintiffs further amending the complaint



       1
         Plaintiffs’ have captioned the operative complaint as a “First Amended Complaint” but
have previously filed a Complaint [Doc. #1] and an Amended Complaint [Doc. #46] in this matter.
to cure the deficiencies discussed below in order to state a viable claim for relief. Counsel for

Plaintiffs disagreed that the claims were subject to dismissal on the specific grounds addressed in

the conferral and articulated by this motion, and stated that Plaintiffs do not intend to amend the

complaint in response to the conferral. This motion is opposed.

                                        INTRODUCTION

       Plaintiffs here seek to relitigate alleged constitutional violations arising from Denver’s

cleaning of unsanctioned large-scale encampments throughout the City. Plaintiffs impermissibly

attempt to reopen claims that were resolved or otherwise precluded by the final judgment in Lyall

and challenge the same policies and procedures for encumbrance removal and property storage

that were at issue in that suit. 2 Plaintiffs dispute Denver’s compliance with that agreement, but
                               1F




those claims are precluded from this lawsuit, and their exclusive remedy is a state-law breach of

contract suit for which this Court has no independent jurisdiction.

       Further, to the extent that any of Plaintiffs’ claims escape preclusion, those claims still fail.

As more fully discussed below, the allegations of the Complaint do not establish a constitutional

violation, let alone a clearly-established constitutional violation, entitling each and every

individually named Denver Defendant to qualified immunity. Further, Plaintiffs have failed to

plausibly plead municipal liability or a breach of contract claim against Denver, and their attempt


       2
         On September 23, 2019, this Court approved the Stipulated Motion for Final Approval of
Class Action Settlement, thereby ending the Lyall litigation. [Case No. 16-cv-2155-WJM-SKC,
Docs. ## 224-1 (settlement), 225 (approval); see also Doc. #160 ¶ 152.] To argue res judicata,
Defendants must necessarily refer to pleadings and orders in the Lyall lawsuit and request that this
Court take judicial notice of such pleadings and orders. See St. Louis Baptist Temple, Inc. v. FDIC,
605 F.2d 1169, 1172 (10th Cir. 1979) (“Judicial notice is particularly applicable to the court’s own
records of prior litigation closely related to the case before it.”); see also Tal v. Hogan, 453 F.3d
1244, 1264 n.24 (10th Cir. 2006) (facts subject to judicial notice do not convert a motion to dismiss
into a motion for summary judgment).
                                                  2
to craft a First Amendment claim from an alleged lack of notice has no merit. Accordingly, their

latest Complaint should be dismissed in its entirety.

                                       LEGAL STANDARDS

        “To survive a motion to dismiss for failure to state a claim upon which relief can be given,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility means the plaintiff has pled facts which allow

“the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. Plausibility also refers “to the scope of the allegations in a complaint; if they are so general that

they encompass a wide swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged

their claims across the line from conceivable to plausible.’” Khalik v. United Air Lines, 671 F.3d

1188, 1191 (10th Cir. 2012), (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir.

2008)). A court may also dismiss a complaint for lack of subject matter jurisdiction under Fed. R.

Civ. P. 12(b)(1). Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994). Where, as here, a motion

to dismiss for lack of subject matter jurisdiction raises a facial jurisdictional challenge to a

complaint, a district court must accept the allegations in the complaint as true. Holt v. United

States, 46 F.3d 1000, 1002 (10th Cir. 1995).

                                            ARGUMENT

        For purposes of this Motion, all facts alleged in the Complaint are presumed to be true.

However, while Plaintiffs label a wide range of municipal conduct over multiple dates as simply

“the sweeps,” this Motion distinguishes between different types of enforcement actions. Plaintiffs’

use of “sweeps” strategically conflates area restrictions imposed by Denver’s Department of Public


                                                   3
Health and Environment (DDPHE) with large-scale encumbrance cleanups conducted by the

Department of Transportation and Infrastructure (DOTI). DOTI conducts large-scale encumbrance

removals pursuant to a Denver ordinance. These actions are separate from DDPHE’s

determination, pursuant to its public-health authority, that an area restriction is necessary to

immediately remediate health risks. Keeping “area restrictions” distinct from “cleanups” or

“encumbrance removals” is not mere semantics: the terms convey differences between these

specific actions which are crucial to analyzing preclusion (as well as Plaintiffs’ new First

Amendment claim) but obscured by the pejorative term “sweep.”

I.     This Lawsuit is Precluded by the Lyall Lawsuit

       Res judicata bars Plaintiffs’ claims that were brought, or could have been brought, in the

prior Lyall class-action litigation. [See Doc. #160 at 4, 8 (invoking Lyall and conceding “[t]he

sweeps are not new.”).] That litigation was settled, and the settlement approved by this Court.

Plaintiffs’ claims here related to encampment cleanups and property storage by DOTI collaterally

attack that agreement, impermissibly seeking a new and different judgment that would impair all

parties’ rights under the Lyall settlement relating to the encampment cleanup process, including

large-scale encumbrance cleanups, regular area cleanups, areas that are not within large-scale

encumbrance cleanups or the areas designated as regular cleanups, and the decisions made

regarding property storage. Plaintiffs’ challenge here to DDPHE area restrictions—a process

separate and distinct from a DOTI large-scale encumbrance cleanup—is no different because that

determination is simply the triggering event that requires DOTI to complete the cleanup of the

restricted area, with the same procedures for removal and disposal or storage of property

established and governed by the Lyall settlement.


                                               4
       Res judicata is comprised of “two distinct doctrines regarding the preclusive effect of prior

litigation,” issue preclusion and claim preclusion. Lucky Brand Dungarees, Inc. v. Marcel

Fashions Grp., Inc., 140 S. Ct. 1589, 1594 (2020). Issue preclusion “precludes a party from

relitigating an issue actually decided in a prior case and necessary to the judgment,” while claim

preclusion “prevents parties from raising issues that could have been raised and decided in a prior

action—even if they were not actually litigated.” Id. Preclusion defenses are available to § 1983

defendants. See Allen v. McCurry, 449 U.S. 90, 105 (1980). Res judicata serves the fundamental

social interests of “finality, judicial economy, preventing repetitive litigation and forum-shopping,

and the interest in bringing litigation to an end.” Plotner v. AT & T Corp., 224 F.3d 1161, 1168

(10th Cir. 2000) (internal quotations omitted). 3
                                               2F




       Both forms of res judicata require: “(1) a final judgment on the merits in an earlier action;

(2) identity of parties or privies in the two suits; and (3) identity of the cause of action in both

suits.” Lenox MacLaren Surgical Corp. v. Medtronic, Inc., 847 F.3d 1221, 1239 (10th Cir. 2017)

(internal alterations and quotation marks omitted). Here, the first element is satisfied by the Lyall

settlement agreement, because court-approved settlements have the same preclusive effect as

litigated judgments. See Hoxworth v. Blinder, 74 F.3d 205, 207–08 (10th Cir. 1996).

       A. Plaintiffs Here are in Privity with the Lyall Plaintiffs

       While “[t]here is no definition of ‘privity’ which can be automatically applied in all cases

involving the doctrines of Res judicata and collateral estoppel … [it] requires, at a minimum, a



       3
         Where, as here, the Court considers a question which was previously ruled upon in federal
court, the federal law of preclusion applies. Murdock v. Ute Indian Tribe of Uintah & Ouray
Reservation, 975 F.2d 683, 687 (10th Cir. 1992).

                                                    5
substantial identity between the issues in controversy and showing that the parties in the two

actions are really and substantially in interest the same.” St. Louis Baptist Temple, Inc., 605 F.2d

at 1174 (citation omitted); see Pelt v. Utah, 539 F.3d 1271, 1281–82 (10th Cir. 2008) (same)

(identifying categories of privity); see also Taylor v. Sturgell, 553 U.S. 880, 894–95 (2008) (privity

exists when a non-party was “adequately represented by someone with the same interests who

[was] a party in the [earlier] suit” (internal citations omitted)).

        Here, the proposed class consists of “all persons in Denver whose personal belongings may

in the future be taken or destroyed without due process on account of Denver’s, and/or its officials’

and representatives’, decision to clear away an encampment of homeless person(s) by seizing

and/or discarding the property found there without adequate notice.” [Doc. #160 ¶ 411(a).] As

Plaintiffs themselves emphasize, [see Doc. #48 at 5], this is nearly identical to the Lyall class of

“[a]ll persons in the City and County of Denver whose personal belongings may in the future be

taken or destroyed without due process on account of the City and County of Denver’s alleged

custom or practice (written or unwritten) of sending ten or more employees or agents to clear away

an encampment of multiple homeless persons by immediately seizing and discarding the property

found there.” [Case No. 16-cv-2155-WJM-CBS, Doc. #106 at 26.] With the two classes so defined,

there can be no reasonable argument that the classes, and the class representatives, are not

substantially identical and thus in privity with each other.

        B. Plaintiffs’ Claims Here Were Brought or Could Have Been Brought in Lyall

        As to the third element, as noted above, the two forms of res judicata together forbid

“parties or their privies from relitigating issues that were or could have been raised in a prior

action.” Wilkes v. Wyo. Dep’t of Emp’t Div. of Labor Stds., 314 F.3d 501, 503–04 (10th Cir. 2002)


                                                   6
(emphasis in original). Here, some of Plaintiffs’ claims are literally identical to those asserted in

Lyall: both complaints assert claims for Fourth Amendment seizure; Fourteenth Amendment

violation of due process; and denial of equal protection. [Compare 16-cv-2155-WJM-CBS, Doc.

#54 (Lyall Amended Complaint) at 31–36, with Doc. #160 at 99–101, 103–05, 115–17, 121–23.]

In Lyall, plaintiffs brought (but subsequently abandoned) a claim that Denver’s “sweeps” forced

class members into “dangerous areas,” just as Plaintiffs here assert a similar theory of “danger

creation.” [Compare Lyall Amended Complaint at 18, 32–33, with Doc. #160 at 3, 24, 105–07.]

       Plaintiffs’ numerous additional claims—whether under the federal Constitution, Colorado

Constitution, or other Colorado state law—are premised on the same underlying core of factual

allegations and each could have been brought in the prior lawsuit. In short, both the instant case

and the Lyall lawsuit involve the same alleged misconduct by Denver and its employees—namely

the cleaning of homeless encampments around the City, the dispersal of homeless individuals as a

result of the cleanups, and the alleged taking of personal property during the cleanups. As such,

the present lawsuit involves the same fundamental municipal transactions as the Lyall lawsuit,

namely the cleaning of homeless encampments. See Wilkes, 314 F.3d at 504 (when new lawsuit

involves the same transaction as did a previous lawsuit, it is barred by res judicata).

        The Lyall settlement agreement itself contains a broad and explicit preclusion of future

claims and issues:

       Plaintiffs, as Certified Rule 23(b)(2) Class Representatives, hereby release, acquit,
       and forever discharge the Released Parties, of and from any and all liabilities,
       claims, demands, rights, controversies, agreements, actions, causes of actions, and
       judgement, either in law or in equity, for injunctive or declaratory relief which
       might exist or might be in any way related to or giving rise to the above-referenced
       Lawsuit, including, but not limited to, any and all claims arising out of the City’s
       alleged custom or practice (written or unwritten) of sending ten or more employees


                                                  7
        or agents to clear away an encampment of multiple homeless persons by
        immediately seizing and discarding the property found there.

[Doc. #14-2 at 3 ¶ 2 (emphasis added).] Although the specific encampments at issue here post-

date those included in the Lyall lawsuit, the encampment cleanup protocol and notices for large-

scale encumbrance cleanups are always conducted by DOTI and directly relate to the policies and

protocols at issue in Lyall and resolved by the settlement. Even Plaintiffs’ First Amendment theory

“might in any way [be] related to” the policies requiring notice before large-scale encumbrance

removals.

        The settlement agreement is also explicitly forward-looking, establishing rights and

obligations to guide future interactions related to DOTI large-scale encumbrance encampment

cleanups, regular area cleanups, areas that are not within large-scale encumbrance cleanups or the

areas designated as regular cleanups, and the procedures for property storage. [Id. at 15–16.]

Plaintiffs could have challenged the unauthorized-camping ordinance, the encumbrance ordinance,

or DDPHE public-health authority in Lyall, or sought to have them included as part of the

negotiated settlement agreement, but they did not. 4 Because those claims were available in the
                                                     3F




earlier suit, they are also precluded.

        C. Exceptions to Preclusion Do Not Apply Here

        In class action litigation, courts may refuse preclusion where the interests of the current

class were not vigorously represented by the representatives of a previous class. But that is hardly

the case here, where both classes were represented by the same well-known civil rights attorneys

within a very short period of time. See Pelt, 539 F.3d at 1285; [see also Doc. #160 ¶ 429 (“Mr.


        4
        Plaintiffs in Lyall explicitly articulated a challenge to Denver’s camping ordinance but
made a strategic decision not to pursue it. [Case No. 16-cv-2155-WJM-SKC, Doc. #1 at 3.]
                                                 8
McNulty litigated, and ultimately was instrumental in the settlement of, a class action on behalf of

Denver’s homeless population, Lyall v. Denver.”).] Here, unlike in Pelt, there is no evidence that

the Lyall plaintiffs and counsel were pursuing their own interests rather than the interests of the

class. Pelt, 539 F.3d. at 1289. Adequate representation requires that “(1) the interests of the

nonparty [class] and the [their] representative[s] are aligned, . . . and (2) either the party understood

[itself] to be acting in a representative capacity or the original court took care to protect the interests

of the non-party.” Taylor, 553 U.S. at 900 (internal citations omitted). There cannot be any doubt

that the parties intended the Lyall settlement agreement to run in favor of the members of the

putative class and class representatives in the instant lawsuit and to finally dispose of all claims

related to the cleaning of homeless encampments; or that this Court, in approving the settlement,

did not act in the best interest of all homeless individuals, including the current putative class.

        Plaintiffs may also argue that their claims cannot be precluded because the COVID-19

pandemic was not present in 2016 when the Lyall complaint was filed and DDPHE area restrictions

were not specifically at issue, so the danger of the virus to the homeless population or other public

health emergencies could have not been contemplated in 2019 when the Lyall settlement

agreement was approved. Although the COVID-19 pandemic is indeed unexpected and

unprecedented, not every change in external circumstances creates a new cause of action or

invalidates the preclusive effect of a prior lawsuit. If this Court were to permit reopening of these

claims due to the changed circumstances presented by COVID-19—or any public health risk such

as those DDPHE has recently identified in existing encampments at Lincoln Park, Morey Middle

School and the South Platte area—any change in external circumstances could result in a new

cause of action and the doctrine of res judicata would be entirely compromised. For instance, were


                                                    9
a change in external circumstances a reason to relitigate the City’s cleaning of encampment areas,

new lawsuits could be brought every time there was an exceptionally cold winter, an exceptionally

hot summer, an unusual rainy season, or a particularly bad flu season, just to name a few

circumstances. [See Doc. #160 ¶ 406 (alleging “dangerous smoke from wildfires and massive

temperature fluctuations.”).] There is no exception to the doctrine of res judicata based on potential

changes in the impact of conduct litigated in a previous lawsuit. See Johnson v. Spencer, 950 F.3d

680, 696 (10th Cir. 2020) (res judicata favors finality).

       Plaintiffs may also appeal to the general rule that preclusion “does not bar claims that are

predicated on events that postdate the filing of the initial complaint.” Whole Woman’s

Health v. Hellerstedt, 136 S. Ct. 2292, 2305 (2016). But this rule does not apply to cases such as

this “that involve either judgment enforcement or a collateral attack on a prior judgment.” Lucky

Brand, 140 S. Ct. at 1597. Instead, whenever “a different outcome in the second action would

nullify the initial judgment or would impair rights established in the initial action … courts simply

apply claim preclusion or issue preclusion to prohibit a claim or defense that would attack a

previously decided claim.” Id. (citations and quotation omitted). Plaintiffs’ fifteen non-contract

claims for relief all collaterally attack the final settlement reached in Lyall which finally resolved

the issue of the cleaning of homeless encampments and are precluded even though they are based

on cleanups—as fully contemplated in that agreement—that took place after that settlement was

entered. Allowing Plaintiffs’ current causes of action to proceed would impermissibly impair the

rights afforded Denver in the Lyall settlement agreement.

       For all these reasons, Plaintiffs should be prohibited from relitigating whether Denver and

its employees have violated constitutional rights in cleaning up large-scale encampments in the


                                                 10
City. To the extent they believe the Lyall settlement has been violated, their sole remedy is to file

a lawsuit seeking to enforce the Lyall settlement agreement, which, for reasons stated below in

Section III, is itself without merit.

II.     Even Assuming this Lawsuit is not Precluded, Plaintiffs’ Claims Nonetheless Fail

        A.      The Claims Against the Individual Denver Defendants Fail Because Plaintiffs
                Insufficiently Plead Personal Participation and/or Supervisory Liability

        Each individually named Denver Defendant asserts qualified immunity to the federal

constitutional claims brought against them in the Complaint. This places a heavy two-part burden

on Plaintiffs to establish both a constitutional violation based upon the specific conduct of each

individually named Defendant and that the law was clearly established at the time of the alleged

violation. See Thomas v. Kaven, 765 F.3d 1183, 1194 (10th Cir. 2014). The Complaint should be

dismissed as to the individually named Denver Defendants because Plaintiffs have not asserted a

clearly established constitutional violation or plausibly pled either personal participation or

supervisory liability.

        It is a fundamental rule of civil rights pleading that claims against individual defendants

must reasonably specify the conduct of which that individual is being accused. “The need for

individualized allegations is especially important where … each of the defendants had different

powers and duties.” Brown v. Montoya, 662 F.3d 1152, 1165 (10th Cir. 2011) (citation and internal

quotation marks omitted). Likewise, “it is particularly important in a § 1983 case brought against

a number of government actors sued in their individual capacity that the complaint make clear

exactly who is alleged to have done what to whom as distinguished from collective allegations.”

Id. (citation, alterations, and quotations omitted); see also Robbins v. Oklahoma, 519 F.3d 1242,

1250 (10th Cir. 2008) (plaintiffs must “make clear exactly who is alleged to have done what to

                                                 11
whom, to provide each individual with fair notice as to the basis of the claims against him or her,

as distinguished from collective allegations against the state.”). Plaintiffs have failed to adequately

allege personal involvement by any individually named Denver Defendant.

       Plaintiffs provide nothing but collective allegations against DPD officers Cody, A.

Martinez, Moore, Phuvhapaisalkij, Monthathong, Randall, Hunter, Wilson, Udland, D. Martinez,

Sam, Harvey, Ulrich, and Lutkin and Defendants Pitt and Hunholz. [See, e.g., Doc. #160 ¶¶ 205,

208, 210, 212–17, 219–20, 234, 249–50 (lumping together DPD officers, Pitt, Hunholz, and

various Johns & Janes in collective allegations); id. ¶¶ 211, 218, 231–32, 245 (lumping together

DPD officers and various Johns and Janes in collective allegations); id. ¶¶ 282, 285, 295, 301,

304–06 (lumping together Pitt, Hunholz, and various Johns & Janes in collective allegations).]

There are no allegations regarding what each individual did, and thus, the Complaint does not

provide any of these Defendants with fair notice as to the basis of the claims against them. Robbins,

519 F.3d at 1250. Rather, Plaintiffs merely allege that each and every one of these individuals

present at a cleanup or area restriction was responsible for all unconstitutional actions that

allegedly occurred there, without regard to the different roles, powers, and duties exercised by

these distinct Defendants. [See, e.g., id.;] Brown, 662 F.3d at 1165. This type of collective pleading

has been rejected by the Tenth Circuit as insufficient. See Robbins, 519 F.3d at 1250 (granting

motion to dismiss because “the complaint’s use of either the collective term ‘Defendants’ or a list

of the defendants named individually but with no distinction as to what acts are attributable to

whom,” made it “impossible for any of these individuals to ascertain what particular

unconstitutional acts they are alleged to have committed.”); see also Walker v. Mohuddin, 947

F.3d 1244, 1250 (10th Cir. 2020) (allegations in a complaint that conduct was committed by


                                                  12
“defendants” does not adequately plead a § 1983 claim against an individually named defendant)

(collecting cases). Thus, the claims against Defendants Cody, A. Martinez, Moore,

Phuvhapaisalkij, Monthathong, Randall, Hunter, Wilson, Udland, D. Martinez, Sam, Harvey,

Ulrich, Lutkin, Pitt, and Hunholz must be dismissed because Plaintiffs have failed to adequately

plead their involvement in a constitutional violation. 5
                                                       4F




        As to Mayor Hancock, Directors McDonald, Lee, Robinson, and Pitt, Assistant Director

Hunholz, and City Attorney Bronson—Plaintiffs plead only respondeat superior, which does not

state a viable constitutional violation. See Iqbal, 556 U.S. at 677. To the extent that Plaintiffs are

attempting to allege supervisory liability under § 1983 against any of these individuals, Plaintiffs

must establish not only that subordinate employees of each of these individuals violated the

Constitution, but that each individually named supervisor, by his or her own actions, violated the

Constitution as well. Id.; Burke v. Regalado, 935 F.3d 960, 997 (10th Cir. 2019) (citing Schneider

v. City of Grand Junction Police Dep’t, 717 F.3d 760, 767 (10th Cir. 2013) (“[T]he three elements

required to establish a successful § 1983 claim against a defendant based on his or her supervisory

responsibilities [are]: (1) personal involvement[,] (2) causation, and (3) state of mind.”)).

        To show personal involvement, a plaintiff “must show an ‘affirmative link’ between the

supervisor and the constitutional violation,” such as by plausibly pleading that the supervisor was

responsible for, utilized or established a policy that caused a constitutional violation. Id. (citations

omitted). The causation element requires a showing that the supervisor set “in motion a series of

events that the defendant knew or reasonably should have known would cause others to deprive


        This includes Claims One through Four and Seven through Twelve. (The Complaint does
        5

not contain a “Fifth Claim for Relief.”)


                                                  13
the plaintiff of her constitutional rights.” Id. (citing Estate of Booker v. Gomez, 745 F.3d 405, 435

(10th Cir. 2014)). Finally, to meet the state of mind element, the plaintiff must sufficiently allege

that the individually named supervisor possessed the mental state required for the subordinate’s

alleged constitutional violation. Id.

       The inadequacy of the supervisory liability claims asserted against Director Pitt and

Assistant Director Hunholz is evident in that the entirety of such claims rests on just two

paragraphs alleging that Pitt and Hunholz supervise a team of John and Jane Joes, Loes, Moes, and

Does. [Doc. #160 ¶¶ 30–31.] All other allegations regarding these defendants again aggregate them

with numerous other individual defendants in impermissible collective pleading. [See, e.g., id.

¶¶ 282–285.] Thus, all three elements necessary to state a plausible § 1983 supervisory liability

claim are missing from the operative complaint.

       As for Defendants McDonald, Lee, Bronson and Robinson, Plaintiffs simply repeatedly

allege that they “directed” the actions of their subordinates and “knew” that certain actions had

been taken. [Id. ¶¶ 203, 224, 288, 320.] In turn, it is merely alleged that Defendant Mayor Hancock

directed the actions of all Denver employees. [Id.] This is no more than alleging respondeat

superior and because such conclusory allegations do not show personal involvement, causation,

or state of mind by any of these individually named defendants, such allegations are insufficient

to state a supervisory liability claim. Burke, 935 F.3d at 997.

       Nor do any additional allegations included in the Complaint suffice. As to Defendants

McDonald and Lee, the additional allegations in the Complaint are that they “coordinate[d],

manage[d] and monitor[ed]” the restrictions at Lincoln Park, Morey Middle School, and the South

Platte, and “coordinated” the seizure and destruction of property. [Doc. #160 ¶¶ 206, 279, 311.]


                                                 14
The 629-paragraph Complaint is completely devoid of any factual support or explanation for these

conclusory allegations. Such allegations, lacking further factual enhancement, are “labels and

conclusions” not entitled to the assumption of truth. Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at

678, 681. Likewise, Plaintiffs’ repeated allegation that “Defendants refused to provide notice for

nakedly political reasons and to suppress the free speech rights of Plaintiff DHOL” pleads

conclusions rather than specific facts. [Doc. #160 ¶¶ 199–201, 276, 309.] Plaintiffs have failed to

plausibly plead Ms. Lee and Mr. McDonald’s personal involvement in the cleanups or a causal

connection between their actions and the constitutional violations alleged in the Complaint.

Schneider, 717 F.3d at 768 (there must be a causal connection between supervisory conduct and

the alleged constitutional violation).

       The same is true of the allegations against City Attorney Bronson. Plaintiffs merely allege

that the City Attorney’s Office, “under the direction of Defendant Bronson,” helped plan the

Lincoln Park and Morey Middle School cleanups. [Doc. #160 ¶¶ 192, 274.] There is no allegation

that City Attorney Bronson was personally involved in the planning. Plaintiffs impermissibly ask

the Court to presume that simply because City Attorney Bronson is in charge of the City Attorney’s

Office, she is responsible for whatever constitutional violations alleged to have been committed

by Denver employees in planning the respective cleanups. Such allegations amount to nothing

more than respondeat superior liability, which does not give rise to an actionable constitutional

violation.

       With respect to Executive Director Robinson, Plaintiffs further allege that he stated in a

news conference that the Lincoln Park cleanup had been in the “planning stages for over a week,”

[id. ¶ 196], and that officials would be meeting about the encampment surrounding Morey Middle


                                                15
School soon after the Lincoln Park cleanup, [id. ¶ 272]. These allegations do not demonstrate the

existence of a constitutional violation. Further, the term “planning” is so general that it cannot be

determined what precise, unconstitutional behavior he is alleged to have engaged in. Since these

allegations fail to push Plaintiffs’ claims against Mr. Robinson from the realm of possibility to a

plausible constitutional violation, they are insufficient to establish supervisory liability against Mr.

Robinson. See Iqbal, 556 U.S. at 678, 680.

       Finally, the allegations against Mayor Hancock fall far well short of a valid supervisory-

liability claim. Such allegations contend that, after the Lincoln Park clean up, he “made clear” that

Denver did not provide notice of the cleanup because of protestors, [Doc. #160 ¶¶ 4, 159, 199;]

that his conversations with Councilman Brooks led to the implementation of the Camping Ban,

[id. ¶ 133;] that the Mayor’s Office, under Mayor Hancock’s direction, planned the Lincoln Park

and Morey Middle School cleanups, [id. ¶¶ 192, 274;] that he stated, at some unidentified time,

that no notice would be given for the Morey Middle School or South Platte River cleanups, [id.

¶ 199;] and that he wished the campers to go into shelter space, [id. ¶¶ 223, 386.] Even assuming

the truth of these allegations for the purpose of this Motion, without more, these allegations do not

rise to the level of a constitutional violation as no specific personal participation by Mayor

Hancock is alleged. The Complaint is also devoid of allegations sufficient to demonstrate causation

or state of mind sufficient to state a supervisory liability claim. This is yet another impermissible

attempt to state a claim based upon respondeat superior. Similarly, there is no recognized

constitutional violation associated with wishing or wanting people experiencing homelessness to

shelter indoors rather than outdoors, or that results from an alleged conversation with a

councilperson that may have led to the enactment of a municipal ordinance—an ordinance which


                                                  16
has since been found to be constitutional. Denver v. Burton, 19CV34925 (Den. Dist. Ct. September

3, 2020) (unpublished, cert. pending) (Attached as Exhibit A). Moreover, the law was not clearly

established under Tenth Circuit law, nor based upon the weight of law in other circuits, such that

these Defendants would have reason to believe that their alleged involvement in cleaning up

homeless encampments would create a constitutional violation under the theory of supervisory

liability.

        Accordingly, for all these reasons, the allegations against the individually named Denver

Defendants fail to state viable claims upon which relief may be granted and should be dismissed,

in their entirety. Plaintiffs also sue Defendants Robinson and Bronson in their official capacities;

however, the official capacity claims should also be dismissed as duplicative of the claims against

Denver. See Watson v. City of Kansas City, 857 F.2d 690, 695 (10th Cir. 1988) (“A suit against a

municipality and a suit against a municipal official acting in his or her official capacity are the

same.”).

        B.     Plaintiffs Cannot State an Unlawful Takings Claim

        Plaintiffs argue in their Second and Eighth Claims for Relief that the Denver Defendants

seized and destroyed their property in violation of the Takings Clauses of the United States and

the Colorado Constitutions. [Doc. #160 ¶¶ 461–73, 526–33.] Even if these claims were not

precluded, they are subject to dismissal because Plaintiffs fail to allege that the Denver Defendants

seized Plaintiffs’ property pursuant to the power of eminent domain. See Cooley v. City of Los

Angeles, No. 2:18-CV-09053-CAS-PLAX, 2019 WL 1936437, at *5 (C.D. Cal. May 1, 2019)

(dismissing homeless plaintiffs’ Fifth Amendment takings claim because City’s alleged seizure of

property was not pursuant to eminent domain); Sanchez v. City of Fresno, 914 F. Supp. 2d 1079,


                                                 17
1106–07 (E.D. Cal. 2012) (dismissing takings claim after finding that the seizure and destruction

of a homeless resident’s personal property as part of the city’s efforts to clean up homeless

encampments did not trigger takings liability). 6
                                                5F




       Notably, Plaintiffs allege that Denver’s seizure of their property violates the Fourth and

Fourteenth Amendments. This is fatal to their claim because the Takings Clause only “requires

compensation ‘in the event of otherwise proper interference amounting to a taking.’” Lingle v.

Chevron U.S.A., Inc., 544 U.S. 528, 543 (2005) (emphasis added) (citation omitted). In other

words, if Plaintiffs could demonstrate an unlawful seizure of their property, their takings claims

would fail because “[t]he unlawful seizure of property [] does not constitute ‘public use.’” Sanchez,

914 F. Supp. 2d at 1106. On the other hand, if Plaintiffs do not prevail on their Fourth or Fourteenth

Amendment claims, then Denver would have lawfully seized the property under the exercise of

governmental authority other than the power of eminent domain. Id. In either event, Plaintiffs are

cannot state a viable takings claim and the Second and Eighth claims should be dismissed.

       Additionally, the individual Denver Defendants are entitled to qualified immunity from the

federal takings claim. See, e.g., Scull v. New Mexico, 236 F.3d 558, 595 (10th Cir. 2000); Pearson

v. Callahan, 555 U.S. 223, 232 (2009). First, for the reasons discussed above, Plaintiffs have failed

to demonstrate that the Defendants’ actions violated the Takings Clause. Second, as demonstrated




       6
          Colorado courts have not yet specifically addressed whether the seizure of homeless
individuals’ property by governments cleaning encampments is a taking, so this Motion refers to
federal case law under the Fifth Amendment. The Colorado Supreme Court “has interpreted the
Colorado takings clause as consistent with the federal clause” (with the exception of a specific
provision involving damage to lands abutting public property). Animas Valley Sand & Gravel, Inc.
v. Bd. of Cty. Comm’rs, 38 P.3d 59, 64 (Colo. 2001).

                                                     18
by the case law discussed above, the law was not clearly established in the Tenth Circuit, nor from

the weight of law in other circuits, such that the Defendants would have reason to believe that their

actions in cleaning up homeless encampments would result in an unconstitutional taking of

property. For all these reasons, Plaintiffs’ takings claims fail.

       C.      Plaintiffs Fail to Allege Facts Sufficient to Demonstrate a Substantive Due
               Process Claim

       In their Third and Ninth Claims for Relief, Plaintiffs argue that the Denver Defendants

violated their due process rights under the Fourteenth Amendment and the Colorado Constitution,

Article II, Section 25, under a theory of danger creation. Specifically, Plaintiffs allege that Denver

Defendants increased Plaintiffs’ danger to COVID-19 and “the elements.” [Doc. #160 ¶¶ 474–91,

534–45.] Both claims fail.

            1. CDC Guidelines do not establish constitutional standards

       Plaintiffs argue throughout the Complaint that Denver violated their due process rights by

not following CDC Guidelines on COVID-19. [Id. at ¶¶ 7, 368–76.] But as Denver showed in its

Response to Plaintiffs’ Motion for Preliminary Injunction and testimony presented during the

hearing on that Motion, CDC Guidelines do not set constitutional standards. [Doc. #68 at 13–14;]

see Bell v. Wolfish, 441 U.S. 520, 543 n.27 (1979) (“[W]hile the recommendations of these various

groups may be instructive in certain cases, they simply do not establish the constitutional minima;

rather, they establish goals recommended by the organization in question.”); Mata v. Saiz, 427

F.3d 745, 757 (10th Cir. 2005) (“[P]ublished requirements for health care do not create

constitutional rights.”); Roman v. Wolf, No. 20-55436, 2020 WL 5683233, at *6 (9th Cir. Sept. 23,

2020) (CDC COVID-19 Guidelines “do not provide a workable standard” due to lack of specificity

and the fact that guidelines should be adapted to individual prison facilities); Leader v. Cty. of

                                                  19
Sacramento, No. 2:20-CV-1086-JAM-EFB P, 2020 WL 4796250, at *1 (E.D. Cal. Aug. 18, 2020)

(“[F]ailure to follow CDC guidelines [related to COVID-19] does not, standing alone, amount to

a constitutional violation.”); see also Swain v. Junior, 958 F.3d 1081, 1087 (11th Cir. 2020)

(staying preliminary injunction where CDC guidelines for COVID-19 in jails formed the basis of

the district court’s order). CDC Guidelines are instructive, but not mandatory, because public

officials must be allowed the flexibility to address all circumstances and the discretion to react to

public health emergencies as they unfold.

       2. Plaintiffs have not alleged sufficient facts to meet the elements of a danger creation
          theory under the substantive due process clause of the U.S. or Colorado Constitutions

       A substantive due process claim based upon a danger creation theory is an exception to the

rule that government actors are liable only for their own acts, not for injuries or conditions outside

of their control, such as this pandemic. See, e.g., DeShaney v. Winnebago Cty. Dep’t of Soc. Servs.,

489 U.S. 189, 195–97 (1989) (failure to protect an individual against private violence does not

constitute a constitutional violation). 7 To successfully plead such a claim, Plaintiffs must allege
                                      6F




facts sufficient to demonstrate that: (1) the Denver Defendants created or increased Plaintiffs’

vulnerability to the danger in question; (2) Plaintiffs are members of a limited and specifically

definable group; (3) the Denver Defendants’ conduct put Plaintiffs at substantial risk of serious,

immediate, and proximate harm; (4) the risk was obvious or known; (5) the Denver Defendants

acted recklessly in conscious disregard of that risk; and (6) the conduct, when viewed in total,



       7
          Because Colorado law is similar, this analysis should apply equally to Plaintiffs’
substantive due process allegations based upon a danger creation theory whether brought under
the Colorado or U.S. Constitution. Colorado also recognizes that there is no general duty to protect
another. Solano v. Goff, 985 P.2d 53, 54 (Colo. App. 1999.


                                                 20
shocks the conscience. Ruiz v. McDonnell, 299 F.3d 1173, 1182–83 (10th Cir. 2002) (citation

omitted).

       As an initial matter, Plaintiffs cannot establish that they are members of a limited and

specifically definable group (broadly identified by them as “all involuntarily homeless individuals

living in Denver during the COVID-19 pandemic”) on the bare assertion that “Plaintiffs are

members of a specifically definable group of homeless individuals.” [Doc. #160 ¶¶ 411(b), 496.]

This fails to account for the majority of people experiencing homelessness in Denver who have

indoor shelter each night—in congregate shelters or otherwise—and other significant variations in

the circumstances of the people whom Plaintiffs claim to represent. See also infra § II.G.

       More importantly, as to the additional elements, Plaintiffs emphasize that COVID-19 is an

unprecedented emergency, contending that people experiencing homelessness are particularly at

risk. [Doc. #160 ¶¶ 389–98.] Denver agrees that the pandemic is a novel and emergent situation,

which is why Denver has put forth unprecedented efforts to ensure public health and safety and

balance often-conflicting life-and-death interests. Plaintiffs’ substantive due process claim hangs

entirely on their insistence that, by displacing Plaintiffs to clean encampments and mitigate public

health risk, Denver increases their exposure to COVID-19 and the elements. [Id. ¶¶ 495, 549.]

However, the argument that Denver knew of an increased risk to homeless individuals from

congregate shelters is false, unsupported by the studies on which Plaintiffs rely, and does not show

that any of the Denver Defendants exposed Plaintiffs to an obvious or known risk, consciously

discarded such risks, or that any specific conduct attributed to such risks was conscience shocking.

[Id. ¶¶ 378–88, n.9, n.10.]

       While Plaintiffs describe the studies, a look at the studies themselves indicate that


                                                21
Plaintiffs’ descriptions are not accurate. [See id.] Setting aside the variations in sample size and

date of testing between the two studies, nothing can be gleaned from them about the difference

between COVID-19 risks inherent to sleeping in shelters versus sleeping on the street because both

studies tested individuals utilizing shelters (whether during the day or night). [Id.] Moreover,

Plaintiffs cannot show that any of the individually named Denver Defendants were aware of such

studies or that even if they were, each individually named Denver Defendant would have been

aware of an obvious or known risk to individuals in shelters of contracting COVID-19 compared

to those living in encampments.

          Furthermore, a few anecdotal incidents of individuals allegedly exhibiting symptoms of

COVID-19 while staying at homeless shelters does not demonstrate that the individuals in

questions caught COVID-19 at the shelter, let alone that individuals at shelters are at an increased

risk of contracting the disease. [See, e.g., id. ¶¶ 228, 362.] The failure to allege facts sufficient to

demonstrate Denver’s knowledge and disregard of any risk let alone conscience-shocking conduct

is fatal to Plaintiffs’ ability to state a substantive due process claim based upon a danger-creation

theory.

          Courts elsewhere have refused to recognize danger-creation claims where a government

temporarily or permanently moved homeless encampments housed on public property, unless the

government’s actions put individuals “in an inherently more dangerous situation than they had

faced previously.” Cobine v. City of Eureka, 250 F. Supp. 3d 423, 433 (N.D. Cal. 2017) (City’s

actions evicting homeless individuals from encampment and prohibiting homeless from camping

on public lands, causing them to reside in unfamiliar areas and rendering them vulnerable to crime,

was insufficient to demonstrate deliberate indifference under the danger creation theory because it


                                                  22
did not “place[ them] in an inherently more dangerous situation than they had faced previously”);

Hous. is a Human Right Orange Cty. v. Cty. of Orange, No. SA CV 19-388 PA (JDEx), 2019 WL

6481311, at *12 (C.D. Cal. Aug. 12, 2019) (plaintiffs failed to state a claim for danger creation

where “the difficulties the homeless individuals camping at the temporary campground may face

are largely identical to those they would face while camping elsewhere in the [c]ity”). Plaintiffs

have failed to show that Denver’s actions in temporarily or permanently requiring people

experiencing homelessness to leave encampments unnecessarily increased their danger of

exposure to COVID-19 or other risks.

       The Due Process clause does not protect against incorrect or ill-advised government

decisions. Christiansen v. City of Tulsa, 332 F.3d 1270, 1282 (10th Cir. 2003). Rather, the

Constitution protects against “deliberately wrongful government decisions.” Id. at 1281 (quoting

Uhlrig v. Harder, 64 F.3d 567, 573 (10th Cir. 1995)). Plaintiffs have not demonstrated that Denver,

by cleaning and remediating significant public health risks while offering shelter space and

COVID-19 testing to those in the encampments, knowingly and deliberately placed Plaintiffs in a

more dangerous situation than being in the encampment. Instead, Plaintiffs merely insist—again

relying on CDC Guidelines—that the risk was (or should have been) “obvious.” [Doc. #160

¶¶ 417, 498, 552.] This is insufficient to state a substantive due process claim.

        Additionally, to show that any individually named Denver Defendant acted recklessly in

conscious disregard of a known or obvious risk, the “defendant [must] recognize the unreasonable

risk and actually intend to expose the plaintiff to such risks without regard to the consequences to

the plaintiff.” Christiansen, 332 F.3d at 1281 (emphasis original) (internal quotations and

alterations omitted). It cannot be said that any of the actions by the individually named Denver


                                                 23
Defendants in temporarily or permanently requiring homeless individuals to leave encampments

knowingly increased their danger of exposure to COVID-19 or other risks. As Plaintiffs

themselves allege, [see, e.g., Doc. #160 ¶ 404], the homeless population is a vulnerable group with

a higher potential exposure to health-related issues, including COVID-19. Plaintiffs do not allege

facts from which recklessness or indifference to the risk of COVID-19 can reasonably be inferred.

See Cobine, 250 F. Supp. 3d at 433 (“In the absence of particular allegations that the state action

put Plaintiffs in an inherently dangerous situation, the Court is bound to find that the generalized

dangers of living on the street preexisted Plaintiffs’ relocation.”); Hous. is a Human Right

Orange Cty., 2019 WL 6481311, at *12.

       Finally, only exceptional circumstances, not mere negligence, satisfy the “shocks the

conscience” element of a danger creation claim. Ruiz, 299 F.3d at 1183–84. “Even knowingly

permitting unreasonable risks to continue does not necessarily rise to the level of conscience

shocking.” DeAnzona v. City & Cty. of Denver, 222 F.3d 1229, 1235 (10th Cir. 2000). Before

finding its conscience shocked, a court must consider three factors: “(1) the general need for

restraint; (2) the concern that § 1983 not replace state tort law; and (3) the need for deference to

local policy decisions impacting public safety.” Eckert v. Town of Silverthorne, 25 F. App’x 679,

689 (10th Cir. 2001) (quotation omitted). “These factors counsel that application of danger creation

as a basis for § 1983 claims is reserved for exceptional circumstances.” Id. Furthermore, the inquiry

should be informed by whether the public officials faced an emergency situation. Cty. of

Sacramento v. Lewis, 523 U.S. 833, 850–54 (1998).

       Plaintiffs make no allegations that clear this high bar. Rather, they only gesture towards all

the circumstances alleged in the Complaint and conclude that “Defendants’ conduct when viewed


                                                 24
in total, shocks the conscience.” [Doc. #160 ¶¶ 500, 554.] Such allegations are not entitled to the

assumption of truth and—even were it not precluded—Plaintiffs’ danger-creation claim must fail.

See Murray v. City of Philadelphia, No. CV 20-04018, 2020 WL 5006046, at *8 (E.D. Pa. Aug.

25, 2020) (plaintiffs not likely to succeed on claim that shelter “conditions are so pervasive and

severe that Defendants’ decision to dissolve the encampments and encourage Plaintiffs to accept

available beds in City shelters ‘shocks the conscience’ and leads to ‘foreseeable and fairly direct’

harm, as required to succeed on a state-created danger claim.”).

       Moreover, the law was not clearly established under Tenth Circuit decisions or based upon

the weight of law in other circuits, such that the Defendants would have reason to believe that their

actions in cleaning up homeless encampments would create a substantive due process violation.

       D.      Plaintiffs have not Established that D.R.M.C. § 49-246 is Void for Vagueness

       Plaintiffs’ Sixth Claim for Relief argues that D.R.M.C. § 49-246, Denver’s encumbrance

removal ordinance, is void for vagueness in violation of the Fourteenth Amendment. [Doc. #160

¶¶ 509–16.] Specifically, Plaintiffs assert that “D.R.M.C. 49-246 offers no clear and measurable

standard by which Plaintiffs and others could act lawfully” and “fails to provide people of ordinary

intelligence a reasonable opportunity to understand what conduct they [sic] prohibited, and

authorizes or encourages arbitrary and discriminatory enforcement, or both.” [Id. ¶¶ 512–13.]

       D.R.M.C. § 49-246 is not a penal statute. The void-for-vagueness doctrine only applies to

laws that define criminal offenses or fix the permissible sentences for criminal offenses. See

Beckles v. United States, 137 S. Ct. 886, 892 (2017); Johnson v. United States, 576 U.S. 591, 595–

96 (2015). There is no mechanism for criminal prosecution to enforce D.R.M.C. § 49-246, nor do

Plaintiffs allege that they were ever subjected to the application of costs for encumbrance removal,


                                                 25
or the administrative penalties available under D.R.M.C. § 49-249 for parties who fail to remove

an encumbrance. Accordingly, the void-for-vagueness doctrine does not create a cause of action

under the Fourteenth Amendment under the facts alleged here.

       To the extent the Court might apply the doctrine to D.R.M.C § 49-246, Plaintiffs still fail

to state a claim because the ordinance is not unconstitutional on its face. A law is unconstitutionally

vague only when the “criminal law [is] so vague that it fails to give ordinary people fair notice of

the conduct it punishes, or so standardless that it invites arbitrary enforcement.” Johnson, 576 U.S.

at 595 (citing Kolender v. Lawson, 461 U.S. 352, 357–58 (1983)). Plaintiffs track this language

with the conclusory allegation that “D.R.M.C. 49-246 offers no clear and measurable standard by

which Plaintiffs and others could act lawfully” and “fails to provide people of ordinary intelligence

a reasonable opportunity to understand what conduct they prohibited, and authorizes or encourages

arbitrary and discriminatory enforcement, or both.” [Doc. #160 ¶¶ 512–13.] But there is no factual

support for this proposition.

       As to the first prong, the plain language of D.R.M.C. § 49-246 provides that the manager

of transportation and infrastructure or the manager’s designee “is authorized to remove or to order

the removal of any article, vehicle or thing whatsoever encumbering any street, alley, sidewalk,

parkway or other public way or place.” Accordingly, any impediment to the right-of-way

delineated in the ordinance is subject to removal or an order of removal. Citizens are on notice of

this clear and measurable standard: no such encumbrances may obstruct the specified rights of

way. For the second prong, Plaintiffs baldly state without further factual enhancement that “[t]he

only time the Encumbrance Removal Ordinance is enforced is against homeless individuals”—but

it strains credulity to give that factually unsupported conclusion any weight. [Doc. #160 ¶ 150.]


                                                  26
Nothing in the language of the ordinance demonstrates any such targeted enforcement of the law

and nothing in practice supports such a finding. See, e.g., Verlo v. City & Cty. of Denver, No. 15-

CV-1775-WJM-MJW, 2015 WL 5159146, at *6 (D. Colo. Sept. 3, 2015) (addressing Denver’s

enforcement of encumbrance ordinances during protests on the Lindsay-Flanigan Courthouse

Plaza). Therefore, Plaintiffs’ Sixth Claim for Relief should be dismissed.

       E.      Plaintiffs Cannot Establish the Retroactive Applicability of C.R.S. § 13-21-131

       In their Seventh through Twelfth Claims for Relief, Plaintiffs assert that the Law

Enforcement Integrity Act, C.R.S. § 13-21-131 et seq., applies to all incidents identified in the

Complaint. But the Act, which became effective on June 19, 2020, is not retroactive. Colorado law

presumes a statute is “prospective in its operation.” C.R.S. § 2–4–202. “The General Assembly

may override this presumption by clearly expressing a contrary intent.” People v. Summers, 208

P.3d 251, 256 (Colo. 2009) (citation omitted). Because the Act specifically states that it takes effect

upon passage and does not otherwise express an intent of retroactivity, it does not apply to the

incidents in the Complaint occurring before June 19, 2020. See C.R.S. § 13-21-131; see also

Summers, 208 P.3d at 257. Upon conferral, Plaintiffs’ counsel indicated that Plaintiffs do not argue

that C.R.S. § 13-21-131 applies retroactively. Accordingly, Plaintiffs’ Seventh through Twelfth

Claims for Relief should be dismissed to the extent they rely on incidents prior to June 19, 2020.

[Doc. #160 ¶¶ 161–80 (describing incidents on Jan. 15, Apr. 30, May 7, May 14, May 19, May 20,

and May 27, 2020).]




                                                  27
       F.      Plaintiffs have Failed to Implicate a Violation of their Fundamental Right to
               Travel

       Plaintiffs bring their inscrutable Eleventh Claim for Relief—also pursuant to C.R.S. § 13-

21-131—against all Denver Defendants. 8 They allege that Defendants interfered with their
                                             7F




fundamental right to travel under Colo. Const. Art. II, Section 3 by carrying out cleanups and area

restrictions and by enforcing D.R.M.C. § 38-86.2 (prohibiting unauthorized camping on public or

private property) and D.R.M.C. § 49-246 (the encumbrance removal ordinance). [Doc. #160

¶¶ 564–65.] The fundamental right to intrastate travel is not implicated here; Defendants’ actions

and ordinances do not impede the travel of any Plaintiffs because they do not seek to travel the

public streets, they seek to stay on them and sleep.

       The right to travel generally addresses two types of state action: that which directly inhibits

interstate or intrastate travel, and that which indirectly inhibits travel by restricting or withholding

basic necessities of life based upon an individual’s residency. See Mayo v. Nat’l Farmers Union

Prop. & Cas. Co., 833 P.2d 54, 58 (Colo. 1992) (collecting cases). Importantly, the right to travel

is seemingly only implicated where the law or state action draws a distinction based on residency.



       8
          This claim as to Defendants Denver, Hancock, McDonald, Robinson, Bronson, Lee, Pitt,
and Hunholz must be dismissed because they are not “peace officers” as required for liability under
this Act. See C.R.S. § 24-31-901(3). C.R.S. § 13-21-131(1) references C.R.S. § 24-31-90 which,
in turn, defines “peace officer” as “any person employed by a political subdivision of the state
required to be certified by the P.O.S.T. board pursuant to section 16-2.5-102, a Colorado state
patrol officer as described in section 16-2.5-114, and any noncertified deputy sheriff as described
in section 16-2.5-103 (2).” The positions of Mayor, City Attorney, Executive Director of Safety,
Executive or Deputy Director of DDPHE, Parks manager or DOTI manager do not fall within any
of these categories; nor, of course, can the City and County of Denver be “a peace officer.”
Therefore, the provisions of the Act do not apply to Defendants Hancock, McDonald, Bronson,
Robinson, Lee, Pitt, Hunholz, or the City, and thus Claims Eleven and Twelve must be dismissed
as to these Defendants.

                                                  28
See Jeffrey v. Colo. State Dep’t of Soc. Servs., 198 Colo. 265, 271 (1979) (holding that a durational

requirement on necessary social services, or the denial of those services, based on a residency must

be justified by a compelling governmental interest). Furthermore, several courts have found that

the right to travel is not implicated when, as here, a person seeks not to travel the public streets

but, rather, to stay put on them. See, e.g., Aitken v. City of Aberdeen, 393 F. Supp. 3d 1075, 1084

(W.D. Wash. July 2, 2019) (“Courts in this circuit agree that the right to travel is not a right to

remain indefinitely wherever one pleases.”); Miralle v. City of Oakland, No. 18-cv-06823-HSG,

2018 WL 6199929, at *2 (N.D. Cal. Nov. 28, 2018) (“Martin [v. City of Boise, 902 F.3d 1031 (9th

Cir. 2018)] does not establish a constitutional right to occupy public property indefinitely at

Plaintiffs’ option.”); Davison v. City of Tucson, 924 F. Supp. 989, 993 (D. Ariz. Mar. 13, 1996)

(declining to find that a camping ordinance violated the plaintiffs’ right to travel because “[t]he

Defendants’ action does not impede the travel of any of the named plaintiffs because they do not

seek to travel anywhere; they seek only to remain.” (emphasis in original)).

       In sum, the right to travel is only implicated when a state action (1) inhibits travel directly

or indirectly, (2) limits any service or draws any distinction based on residency, and (3) interferes

with a person’s ability to travel in public, but not when they seek to stay in one place. Plaintiffs

fail to allege the presence of any of those three circumstances here. First, Plaintiffs have not shown

that Denver Defendants’ actions nor the subject ordinances discourage travel from residents

outside of Denver. And, to the extent that Denver Defendants’ actions or the two ordinances might

indirectly discourage travel, courts have held that such an indirect effect is not sufficient to

implicate the Due Process Clause. See, e.g., Allen v. City of Sacramento, 183 Cal. Rptr. 3d 654,

672 (Cal. Ct. App. 2015) (holding that complaint “does not state a cause of action based on the


                                                 29
infringement of plaintiffs’ right to travel because the ordinance has only an indirect impact on the

right to travel.”); Tobe v. City of Santa Ana, 892 P.2d 1145, 1164 (Cal. 1995) (holding that “[a]n

ordinance that bans camping and storing personal possessions on public property does not directly

impede the right to travel” and is “not constitutionally invalid because it may have an incidental

impact on the right of some persons to interstate or intrastate travel.”).

        Second, Plaintiffs have not alleged that the Defendants or the ordinances distinguish on the

basis of residency. Indeed, multiple courts have held that ordinances like D.R.M.C. § 38-86.2 do

not violate the right to travel either because they draw no distinction based on residency or because

the impacts are only incidental. See, e.g., State v. Barrett, 460 P.3d 93, 98 (Or. Ct. App. 2020)

(ordinance did not facially violate the right to travel because it addressed all persons alike); Nishi

v. Cty. of Marin, No. C11-0438 PJH, 2012 WL 566408, at *5 (N.D. Cal. Feb. 21, 2012) (ordinance

did not draw distinction based on residency and impact on travel was incidental); Joyce v. City &

Cty. of San Francisco, 846 F. Supp. 843, 860 (N.D. Cal. 1994) (ordinance was not facially

discriminatory based on residency); Johnson v. City of Dallas, 860 F. Supp. 344, 354 (N.D. Tex.

1994) (no distinction based on residency; no evidence of deterred travel); Fitzgerald v. People of

City of Boulder, No. 10CV0927 (Boulder. Dist. Ct. Apr. 11, 2011), cert denied 2011 WL 4448984

(Colo. Sept. 26, 2011). And D.R.M.C. § 49-246 plainly does not distinguish on the basis of

residency; it applies equally to all persons who find themselves present in the City. Plaintiffs do

not even allege facts tending to show that residency played any part in determining where to

conduct cleanups or to post temporary area restrictions.

        And, ultimately, the travel right is not implicated here because Plaintiffs do not seek to

travel the public streets, they seek to camp on them. “The right to travel does not . . . endow citizens


                                                  30
with a ‘right to live or stay where one will’ . . . and does not create a right to remain without regard

to the ownership of the property on which he chooses to live or stay, be it public or privately-

owned property.” Tobe, 892 P.2d at 1165; see, e.g., Anderson v. City of Portland, No. 08–1447–

AA, 2009 WL 2386056, at *10 (D. Or. July 31, 2009) (right to travel claim failed where plaintiffs

alleged “that police officers ha[d] told them to ‘move along’ when sleeping in public and

conducted camp cleanups and seized their property” but did “not allege that the City ha[d]

attempted to restrain their movement, prevented them from traveling to or from the City, or

excluded them from certain areas of the City.”); Veterans for Peace Greater Seattle, Chapter 92

v. City of Seattle, No. C09–1032 RSM, 2009 WL 2243796, at *4 (W.D. Wash. July 24, 2009) (on

preliminary injunction motion, plaintiffs unlikely to succeed on the merits of right to travel claim

where plaintiffs sought to remain in an area that the city had closed and cleaned due to public

health, economic, and violent crime concerns, but, even if the right were implicated, those concerns

constituted a compelling interest in closing down the area); Aitken, 393 F. Supp. 3d at 1084;

Miralle, 2018 WL 6199929, at *2; Davison, 924 F. Supp. at 993.

        In conferral, Plaintiffs’ counsel maintained that the Colorado Supreme Court in People in

Interest of J.M., 768 P.2d 219 (Colo. 1989) identified a fundamental right to use the sidewalks

protected by the Fourteenth Amendment and the Colorado Constitution that supports this cause of

action. There, the Colorado Supreme Court stated in dicta that “the rights of freedom of movement

and to use the public streets and facilities in a manner that does not interfere with the liberty of

others are basic values inherent in a free society” and thus, “the state must establish a compelling

interest before it may curtail the exercise of such rights by adults.” Id. at 221. Plaintiffs’ allegations

appear to be tailored in an attempt to trigger that language. [Doc. #160 at ¶¶ 562–63.] However,


                                                   31
the municipal ordinances enforced by Denver and public health authority exercised by DDPHE at

issue in this case (D.R.M.C. § 38-86.2, the Camping Ordinance; D.R.M.C. § 49-246, the

Encumbrance Removal Ordinance; and D.R.M.C. § 24-16(1), the Public Health Area Restriction

authority) are directly connected to compelling governmental interests to protect the liberty of

others, including, the public at large who are not able to access public parks, sidewalks, rights-of-

way, or public facilities by those who have occupied these spaces to the exclusion of others.

Further, as noted above, the enforcement of these ordinances and authority have not inhibited

anyone’s freedom of movement and instead open up freedom of movement to all residents of

Denver. Accordingly, although Plaintiffs want to be able to camp, sleep, and stay wherever they

choose, their alleged dispute with the Denver Defendants’ actions and Denver’s ordinances is that

they purportedly keep Plaintiffs on the move so that they cannot stay in one place. Such allegations

are insufficient to adequately place their constitutional travel right at issue here. Moreover, there

is no clearly established right to travel under the circumstances alleged, so the individually named

Denver Defendants are also entitled to qualified immunity for this reason.

       G.      Plaintiffs have Failed to Allege a Valid Equal Protection Claim

       Plaintiffs’ Twelfth and Seventeenth claims for relief are equal-protection claims brought

under the Colorado Constitution purportedly under C.R.S. § 13-21-131 and under the Fourteenth

Amendment of the U.S. Constitution via § 1983, respectively. As to the Fourteenth Amendment,

federal courts have repeatedly and consistently rejected such claims on behalf of those

experiencing homelessness. See Lyall v. City of Denver, No. 16-CV-2155-WJM-CBS, 2018 WL

1470197, at *19 (D. Colo. Mar. 26, 2018).




                                                 32
       The Colorado Supreme Court has found no daylight between the substantive equal

protection guarantees of the Colorado and U.S. Constitutions. “The Fourteenth Amendment to the

United States Constitution declares that no state shall deny a person equal protection of the law.

Although the Colorado Constitution does not contain an identical provision, it is well-established

that a like guarantee exists within the constitution’s due process clause, Colo. Const. Art. II, Sec.

25, and that its substantive application is the same insofar as equal protection analysis is

concerned.” Lujan v. Colo. State Bd. of Educ., 649 P.2d 1005, 1014 (Colo. 1982) (emphasis

added); see id. at 1022 (holding “that wealth alone is not a suspect classification in Colorado.”);

see also Scholz v. Metro. Pathologists, P.C., 851 P.2d 901, 906 n.7 (Colo. 1993) (“The analytic

framework used to evaluate the right to equal protection…is the same under both the Colorado and

federal constitutions.”); Firelock Inc. v. Dist. Ct., 776 P.2d 1090, 1097 (Colo. 1989) (“In

interpreting the equal protection guarantee under the Colorado Constitution, we have followed the

analytical   mode    developed    by    the   United   States     Supreme   Court    in   construing

the equal protection clause of the fourteenth amendment.”). 98F




       Here, Plaintiffs allege that “Defendants discriminated against Plaintiffs, targeted them, and

denied them the equal protection of the laws through the sweeps by seizing and destroying their

property without notice,” even while providing notice, due process, and storage to “housed

individuals.” [Doc. #160 ¶ 573.] Framed this way, as a distinction between the housed and the

homeless, Plaintiffs may bring this claim on behalf of only one of their four proposed “subclasses,”



       9
          Colorado recognizes a limited exception to this rule (inapplicable here) in that
“duplicative criminal statutes imposing different penalties for identical conduct irrationally
discriminate against an accused in violation of equal protection,” People v. Marcy, 628 P.2d 69,
74 (Colo. 1981), disagreeing with United States v. Batchelder, 442 U.S. 114 (1979).
                                                 33
since only one subclass definition turns on (or even mentions) housing status. [Id. ¶¶ 411–12.]

Plaintiffs’ proposed “Injunctive Relief Subclass 2 … is defined as all involuntarily homeless

individuals living in Denver during the COVID-19 pandemic,” but both damages classes, as well

as the remaining injunctive subclass, include “all persons” without distinguishing between the

housed and unhoused. [Id.] Worse, Plaintiffs’ lengthy Complaint contains not a single statement

of fact that might support the allegation that “Defendants regularly provide notice prior to seizing

housed individuals’ property, due process of law . . . and store housed individuals’ property that is

seized.” [Id. ¶ 573.]

       Even if limited to themselves and a specific subclass, Plaintiffs cannot state a viable equal

protection claim. Specifically, Plaintiffs cannot establish that they are members of a suspect class.

On the contrary, the overwhelming weight of authority in the Tenth Circuit and elsewhere holds

that “[h]omeless persons are not a suspect class, nor is sleeping out-of-doors a fundamental right.”

Joel v. City of Orlando, 232 F.3d 1353, 1357 (11th Cir. 2000) (collecting cases); see Brown v.

Cooke, No. 06-CV-01092-MSK-CBS, 2009 WL 641301, at *18 (D. Colo. Mar. 9, 2009), aff’d, 362

F. App’x 897 (10th Cir. 2010) (“Plaintiff’s … condition of homelessness do[es] not bring him

within a suspect class.”). 10 Accordingly, Denver’s policies are presumptively valid and subject
                          9F




only to rational basis scrutiny. Heller v. Doe by Doe, 509 U.S. 312, 319 (1993); see also Teigen v.

Renfrow, 511 F.3d 1072, 1083 (10th Cir. 2007) (“An equal protection claim will fail if there is any

reasonably conceivable state of facts that could provide a rational basis for the classification.”




       10
         The Supreme Court has held that classifications based on wealth or housing status are
not suspect. Kadrmas v. Dickinson Pub. Sch., 487 U.S. 450 (1988); Lindsey v. Normet, 405 U.S.
56 (1972).
                                                 34
(citation and quotation omitted)). There is no question that the ordinances at issue here, and

Denver’s procedures administering these ordinances, are rationally related to the legitimate

government purpose of protecting public health and safety. Teigen, 511 F.3d at 1084 (whether

government action has a rational basis “is a legal question which need not be based on any evidence

or empirical data.”).

       As in Lyall, here “Plaintiffs’ equal protection claim is, at bottom, a restatement of their

Fourth Amendment and procedural due process claims.” Lyall, 2018 WL 1470197, at *18.

Plaintiffs do not allege “that a sweep conducted with sufficient notice, with sufficient

discrimination between personal items and trash, and with adequate storage and retrieval

procedures would still create an equal protection problem,” id.; on the contrary, they allege that

they are entitled to those protections, just as “housed individuals” are. [Doc. #160 ¶ 573.] Thus, as

in Lyall, the equal protection claim fails even if the Court were to assume that homeless persons

are a suspect class.

       Attempting to circumvent this result, Plaintiffs now assert their federal equal-protection

claim (the Seventeenth Claim for Relief) under a theory of “animus” based on United States

Department of Agriculture v. Moreno, 413 U.S. 528, 534 (1973) (“[I]f the constitutional

conception of ‘equal protection of the laws’ means anything, it must at the very least mean that a

bare congressional desire to harm a politically unpopular group cannot constitute a legitimate

governmental interest.”). [Doc. #160 ¶ 624.] This theory fails for several reasons.

       First, Plaintiffs couch their claim as a challenge to D.R.M.C. § 38-86.2, the unauthorized

camping ordinance. [Id. ¶¶ 623–24.] But the Complaint contains no allegations showing that any

of the encumbrance removals or area closures on any of the dates identified in the Complaint were


                                                 35
at all related to enforcement of that ordinance; on the contrary, Plaintiffs allege that the cleanups

at issue were DDPHE area closures or large-scale encumbrance removals. Plaintiffs only state, in

conclusory fashion, that “Denver, through enforcement of the Camping Ban [sic] has

unconstitutionally swept [sic] Plaintiffs.” [Id. ¶ 130; see id. ¶¶ 128, 564; but see id. at 76

(distinguishing between “the sweeps and Camping Ban move-on orders.”).]

       Second, the Supreme Court has recently clarified that a court may only invalidate a policy

under Moreno when that policy is “divorced from any factual context from which we could discern

a relationship to legitimate state interests, and its sheer breadth [is] so discontinuous with the

reasons offered for it that [it] seems inexplicable by anything but animus.” Trump v. Hawaii, 138

S. Ct. 2392, 2420 (2018) (quoting Romer v. Evans, 517 U.S. 620, 632, 635, (1996)) (internal

quotation marks omitted). Whenever “there is persuasive evidence that the [policy] has a legitimate

grounding in [government] concerns, quite apart from any [animus], we must accept that

independent justification.” Id. at 2421. In short, Plaintiffs cannot escape rational basis review by

relying on Moreno, and both equal protection claims fail for the same reasons.

       Finally, as with all of Plaintiffs’ purported constitutional claims, the law is not clearly

established such that any of the individually named Denver Defendants would know that their

alleged conduct would have violated Plaintiffs’ Fourteenth Amendment rights. For this reason as

well, they are entitled to qualified immunity.

       H.      Plaintiffs Fail to Allege a First Amendment Violation

       In their Sixteenth Claim for Relief, Plaintiff DHOL “on behalf of themselves and those

similarly situated” alleges that Defendants Denver, Hancock, Lee, McDonald, Robinson, and

Bronson violated their First Amendment right to “Freedom of Speech and Assembly.” [Doc. #160


                                                 36
at 119–20.] The gravamen of Plaintiffs’ theory is that “providing no notice for sweeps so that

[DHOL] could not show up at sweeps to engage in First Amendment protected activity” amounted

to “a prior restraint on Plaintiff’s speech.” [Id. ¶ 607.] This novel theory has no merit.

        A claim of prior restraint “is based on a restriction that chills potential speech before it

happens, rather than an adverse action taken in response to actual speech.” Brammer-Hoelter v.

Twin Peaks Charter Acad., 602 F.3d 1175, 1182 (10th Cir. 2010) (internal quotations and citations

omitted). “Prior restraints generally take one of two classic forms: judicial injunctions and

administrative licensing schemes.” Taylor v. Roswell Indep. Sch. Dist., 713 F.3d 25, 42 (10th Cir.

2013). Plaintiffs here can point to nothing like an injunction or license. Instead, they allege that

Denver’s failure to tell them the time and place of upcoming cleanups or area restrictions restrained

their ability to protest those actions.

        Plaintiffs cite no case endorsing such an expansive prior-restraint theory, and Denver

Defendants are aware of no court that has held that the First Amendment requires governments to

provide advance notice of any and all actions which some citizens might wish to protest. The claim

is subject to dismissal on that ground alone.

        To have standing to assert a claim of unlawful prior restraint, a plaintiff must show “that

the restraint ‘actually chilled [the plaintiff’s] speech...and... [that this] chilling effect was caused

by an objectively justified fear of real consequences.’” Carpenter v. Sch. Dist. No. 1, City & Cty.

of Denver, No. 16-CV-01706-RBJ, 2017 WL 1407041, at *7 (D. Colo. Apr. 20, 2017) (quoting

Brammer-Hoelter, 602 F.3d at 1183) (alterations original). Plaintiffs allege no facts that could

support any inference that their speech was chilled at all, much less by a failure to receive notice

of upcoming DDPHE area restrictions. The Complaint does repeatedly allege that “Defendants


                                                  37
refused to provide notice for nakedly political reasons and to suppress the free speech rights of

Plaintiff DHOL.” [See Doc. #160 ¶¶ 199–201, 276, 309.] But even if such conclusory allegations

are credited, they provide no basis to infer that DHOL’s speech was ultimately suppressed or

chilled, or that DHOL was unable to protest at the area restrictions. On the contrary, the Complaint

attaches the declaration of Ms. Howard (“lead organizer and founder of Denver Homeless Out

Loud”), which establishes that she (and thus DHOL) was able to attend and was in fact present at

each of the incidents in question. [Doc. #3-4.]

       In conferral, Plaintiffs maintained that Denver’s alleged failure to provide notice also

constituted an unconstitutional time, place, and manner restriction of Plaintiffs’ speech. It is not

obvious how an absence of notice might operate as a time, place, and manner regulation. Even if

it could, such allegations are incompatible with a prior-restraint claim. Plaintiffs either were

subject to a prior restraint and thus were prevented from speaking, or they engaged in speech that

was subject to regulation; it cannot be both. This is why “[t]he Supreme Court has explicitly

rejected attempts to analyze security-based time-place-manner restrictions as prior restraints.”

Bl(a)ck Tea Soc’y v. City of Bos., 378 F.3d 8, 12 (1st Cir. 2004) (“If content-neutral prohibitions

on speech at certain places were deemed prior restraints, the intermediate standard of review

prescribed in the time-place-manner jurisprudence would be eviscerated.”).

       Plaintiffs assert meritless and contradictory First Amendment theories unsupported by

factual allegations. With respect to the individually named Denver Defendants against which this

claim has been alleged, the law is also not sufficiently clearly established so they are entitled to

qualified immunity on this basis as well. For all of these reasons, this claim should be dismissed.




                                                  38
       I.      There is No Private Right of Action Under the Colorado Constitution

       Plaintiffs Eleventh and Twelfth claims for relief are asserted pursuant to C.R.S. § 13-21-

131 and several sections in the Colorado Constitution. The Eleventh cause of action alleges that

the Denver Defendants deprived them of their right to use public streets and facilities in violation

of Colo. Const. Art. II Sec. 3. [Doc. #160 ¶¶ 560–69.] The Twelfth cause of action alleges that the

Denver Defendants violated their right to equal protection under Colo. Const. Art. II, Secs. 3 and

25. [Id. ¶¶ 570–85.]

       In contrast to an alleged violation of the United States Constitution actionable under

§ 1983, there is no express or implied private cause of action for money damages available under

the Colorado Constitution. See Sandberg v. Englewood, Colorado, 727 F. App’x 950, 964–65

(10th Cir. 2018); Bd. of Cty. Comm’rs of Douglas Cty. v. Sundheim, 926 P.2d 545, 549–53 (Colo.

1996). Additionally, “‘where other adequate remedies exist’ the Colorado Supreme Court has held

that there is ‘no implied remedy’ for a violation of the Colorado Constitution.” Sandberg, 727 F.

App’x at 965 (citing Sundheim, 926 P.2d at 553). Accordingly, based upon the Complaint’s

allegations there is neither an express nor implied right available for damages under the Colorado

Constitution. See Arndt v. Koby, 309 F.3d 1247, 1255 (10th Cir. 2002); see also Uecker v. United

States Forest Serv., No. 17-CV-02879-RM-KLM, 2019 WL 979105, at *20 (D. Colo. Feb. 28,

2019). Further, no language exists in either Article II, Section 3 or Article II, Section 25 that would

otherwise create a right of action for damages. See Sundheim, 926 P.2d at 550. Accordingly,

Plaintiff’s Eleventh and Twelfth Claims for Relief are not viable and should be dismissed.




                                                  39
       J.      Plaintiffs Have Failed to Allege Facts Sufficient to Demonstrate a Plausible
               Federal or State Municipal Liability Claim

       1.      Plaintiffs’§ 1983 Municipal Liability Claims are Without Merit

       Plaintiffs’ municipal-liability claims here rest on allegations that Denver’s customs,

policies, or practices, and the decisions of its final policymakers, were the moving force behind

the Defendants’ violation of Plaintiffs’ constitutional rights. Specifically, Plaintiffs appear to

allege three separate Denver policies, customs, or practices:

       1) a custom or policy of destroying property belonging to homeless individuals [Doc. #160
       ¶¶ 1, 407;]

       2) a “practice” of delegating to low level officials the authority to declare an encumbrance
       [Id. ¶ 149;] and

       3) a practice of creating a danger to Plaintiffs of greater exposure to COVID-19 and/or
       exposure to the elements by cleaning homeless encampments. [Id. ¶ 504.]

       At the threshold, unless Plaintiffs plausibly allege that individual Denver employees

violated their constitutional rights, each of their claims fail. Ellis ex. rel. Estate of Ellis v. Ogden

City, 589 F.3d 1099, 1104 (10th Cir. 2009). This they have not done. Supra § II, A–H.

       Likewise, as to the allegations regarding a custom or policy of destroying personal property

during the cleaning of homeless encampments, there can be no argument but that this issue is

encompassed in (and precluded by) the Lyall settlement. [Doc. #14-2.] The settlement agreement

specifies a procedure to be followed regarding storage and destruction of personal property during

the cleaning of homeless encampments. [Id. at Exhibit A.] Plaintiffs maintain that Denver has

violated the terms of the Lyall settlement, but the exclusive remedy for those assertions is a state

suit to enforce the terms of the agreement. Plaintiffs can point to no case law where the breach of




                                                  40
a settlement agreement has resulted in a new § 1983 claim against a municipality, because a breach

of contract is not a constitutional violation.

        The second effort at establishing municipal liability, also an echo of the Lyall litigation, is

the alleged practice of delegating to low-level officials the authority of declaring an encumbrance.

[See Case No. 16-cv-2155-WJM-SKC, Doc. #124 at 25 (“Denver has a custom, policy, and

practice of … leaving the discretion as to what property should be destroyed and what property

should be stored up to low-level officials.”).] Even were such a claim not precluded, this allegation

is without factual support or any specific example of Denver delegating such authority to a low-

level official, and for this reason alone fails the pleading requirements of Twombly and Iqbal.

Second, even could this allegation be assumed true, the delegation of authority by a municipality

to an employee, low-level or otherwise, is simply not a stand-alone constitutional violation.

        This leaves only the alleged custom of creating a danger of exposure to COVID-19, which

Plaintiffs also brought in a different format in Lyall, there alleging exposure to “dangerous areas.”

[Case No. 16-cv-2155-WJM-CBS, Doc. #44-1 at 18, 32–33.] But, even if this claim is not itself

precluded, Plaintiffs have not adequately pled a substantive due process claim based upon a danger

creation theory or that Denver had a custom, policy or practice of violating Plaintiffs’ rights, that

a final policymaker ratified such violations, or that Denver acted with deliberate indifference to a

substantial risk of such violations.

        Even if Plaintiffs could show a violation of their constitutional rights, for Denver to be held

liable under § 1983 Plaintiffs must properly allege that an official policy or custom was the moving

force behind these alleged constitutional violations. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

694 (1978). “That is, a plaintiff must show that the municipal action was taken with the requisite


                                                  41
degree of culpability and must demonstrate a direct causal link between the municipal action and

the deprivation of federal rights.” Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997); see

also Schneider, 717 F.3d at 767–69. A policy or custom is established by showing the existence

of:

       (1) a formal regulation or policy statement; (2) an informal custom amounting to a
       widespread practice that, although not authorized by written law or express
       municipal policy, is so permanent and well settled as to constitute a custom or usage
       with the force of law; (3) the decisions of employees with final policymaking
       authority; (4) the ratification by such final policymakers of the decisions—and the
       basis for them—of subordinates to whom authority was delegated subject to these
       policymakers’ review and approval; or (5) the failure to adequately train or
       supervise employees, so long as that failure results from deliberate indifference to
       the injuries that may be caused.

Bryson v. City of Oklahoma City, 627 F.3d 784, 788 (10th Cir. 2010) (quotations and

alterations omitted).

               a. Plaintiffs have not established that Denver has a formal policy or informal
                  custom of conducting “sweeps” that create a danger of greater exposure to
                  COVID-19 or the elements, or unconstitutionally delegating the authority to
                  remove an encumbrance

       An official policy can be shown through an official decision or statement or through

“the existence of a widespread practice that, although not authorized by written law or

express municipal policy, is so permanent and well settled as to constitute a custom or usage with

the force of law.” City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988) (quotations omitted).

The Tenth Circuit has established a three-part test for determining when a municipality may be

liable for an informal custom, which requires proof of: (1) a “continuing, persistent and widespread

practice of unconstitutional misconduct”; (2) “[d]eliberate indifference or tacit approval of such

misconduct”; and (3) “[t]hat the plaintiff was injured by virtue of the unconstitutional acts pursuant

to [the city’s] custom and that the custom was the moving force behind the unconstitutional

                                                 42
acts.” Gates v. Unified Sch. Dist. No. 449, 996 F.2d 1035, 1041 (10th Cir. 1993). Plaintiffs have

not demonstrated, nor could they, that any official Denver policy exists to remove homeless

individuals from encampments and force them into shelters, thereby increasing their risk of

contracting COVID-19. Plaintiffs point to Colorado laws and Denver ordinances that ban camping,

food-sharing, and loitering, but have alleged no facts demonstrating that any of these create an

increased risk of contracting COVID-19. [Doc. #160 ¶¶ 94–95, 130.] While Plaintiffs state in

conclusory fashion that Denver’s ordinances and policies increase their risk of contracting

COVID-19, there are no factual allegations to support this bald conclusion. [See, e.g., id. ¶¶ 143–

44, 151, 172.]

                 b. Plaintiffs cannot show deliberate indifference or tacit approval of any
                    unconstitutional conduct

       Plaintiffs’ municipal liability claims also fail because they have not plausibly pled that

Denver displayed deliberate indifference to, or tacitly authorized, any alleged violation of their

constitutional rights. See Gates, 996 F.2d at 1041. “The deliberate indifference standard may be

satisfied when the municipality has actual or constructive notice that its action or failure to act is

substantially certain to result in a constitutional violation, and it consciously or deliberately

chooses to disregard the risk of harm.” Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998)

(citation omitted). “In most instances, notice can be established by proving the existence of a

pattern of tortious conduct.” Id. Plaintiffs have failed to present sufficient facts demonstrating that

allegedly forcing homeless individuals into shelters increased their risk to COVID-19 or that any

high-ranking official mandated such actions with a conscious awareness of an increased risk of

exposure to COVID-19. Accordingly, Plaintiffs cannot show deliberate indifference by Denver.



                                                  43
                 c. Plaintiffs failed to allege facts sufficient to demonstrate municipal liability
                    based upon a decision made by a final policymaker or under a theory of
                    ratification

          Plaintiffs also contend that Denver officials directed or ratified the alleged unconstitutional

conduct set forth in the Complaint. When a municipal official who is “responsible for establishing

final policy with respect to the subject matter in question” makes “a deliberate choice to follow a

course of action...from among various alternatives,” municipal liability will attach to that decision.

Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986). Further, a municipality will be found

liable under a ratification theory only upon a showing that a final decisionmaker ratifies the

employee’s specific unconstitutional actions, as well as the basis for the actions. Bryson, 627 F.3d

at 790. The allegations in this case are not sufficient to demonstrate municipal liability under either

theory.

          Plaintiffs claim, without factual support, that Defendants Hancock, McDonald, Lee,

Robinson, Bronson, Pitt, and Hunholz “supervised” the individual Denver Defendants and

“directed” unspecified actions during the “sweeps.” [Doc. #160 ¶¶ 25–31, 192, 203, 224, 274,

288, 320, 455, 468, 486, 503.] Plaintiffs allege no facts showing that any of these officials

established any final policy regarding the incidents set forth in Plaintiffs’ Complaint, including

establishing a policy of “sweeping” homeless individuals from encampments to shelters with an

express purpose of increasing their risk of contracting COVID-19. Plaintiffs also do not allege any

non-conclusory facts showing that any of these officials ratified the alleged unconstitutional

conduct of any Denver employee.




                                                    44
                d. Plaintiffs have not plausibly pled causation

        In addition to failing to show a custom or policy, Plaintiffs also have not alleged facts

sufficient to demonstrate the required direct causal link between the alleged deprivation of their

constitutional rights and any official policy or custom of the City or its final policymakers because

Plaintiffs cannot show the existence of an unconstitutional policy or custom which is attributable

to Denver. As such, they are unable to establish a causal link to the alleged conduct. Plaintiffs’

inability to demonstrate causation also requires dismissal of their municipal liability claims against

Denver. See City of Canton v. Harris, 489 U.S. 378, 385–86 (1989).

        2.      C.R.S. § 13-21-131 Does Not Provide for Municipal Liability

        In their Eleventh and Twelfth Claims for Relief, Plaintiffs assert against Denver two state-

law causes of action premised on an alleged violation of C.R.S. § 13-21-131. The specific language

of the Act, however, makes it applicable to “peace officer[s]” who are “employed by a local

government.” C.R.S. § 13-21-131(1); see supra n. 8. The local government, in turn, is obligated to

indemnify a law enforcement officer for any liability incurred for violating the statute. C.R.S. § 13-

21-131(4). The Act contains no provision for a direct cause of action against a municipality, and

no case law interprets the statute to provide for a cause of action directly against a municipality.

To the contrary, given the mandatory indemnification provisions of the Act, the statutory language

is best read to preclude the sort of direct municipal liability sought by Plaintiffs here. Accordingly,

for this reason as well, Denver is entitled to dismissal of the Eleventh and Twelfth Claims for

Relief against it.




                                                  45
III.   Plaintiffs Fail to Allege a Breach of the Lyall Settlement Agreement

       Plaintiffs’ Thirteenth claim for relief is a breach-of-contract claim, alleging that Denver—

and Mayor Hancock individually—are liable for violations of the Lyall settlement agreement.

[Doc. #160 at 117–19.] The Lyall settlement agreement is governed by state contract law. Where

a “suit involves a claim for breach of a contract, part of the consideration for which was dismissal

of an earlier federal suit,” as a general rule “enforcement of the settlement agreement is for state

courts, unless there is some independent basis for federal jurisdiction.” Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 381–82 (1994); Morris v. City of Hobart, 39 F.3d 1105, 1110–11

(10th Cir. 1994) (“[A]ncillary jurisdiction is unavailable to enforce a settlement agreement; there

must be an independent basis for federal jurisdiction.” (citing Kokkonen)). But even if the Court

were to consider this state-law claim, it must fail and should be dismissed.

       The only operative facts that Plaintiffs allege to support their contract claim are that Denver

“did not provide seven-days [sic] notice prior to the sweeps at least at Lincoln Park and the South

Platte River,” and that “[t]here was no public health and safety risk that necessitated conducting a

sweep without notice.” [Doc. #160 ¶ 591.] Again, Plaintiffs offer no factual allegations to support

the highly questionable, conclusory allegation that large encampments pose “no public health and

safety risk.” [Id.] But, most importantly, the settlement agreement itself—incorporated by

reference in the Complaint—gives Denver absolute discretion to make that determination: “The

City may conduct large-scale cleanups with less than seven days’ notice only if the City determines

that a public health or safety risk exists which requires it.” [Doc. #14-2 at 15 § A.1 (emphasis

added).] Similarly, while the agreement calls for “reasonable notice” in such circumstances, the

determination of reasonableness is likewise “based upon the nature of the public health and safety


                                                 46
risk present in the area,” a risk which, again, is solely determined by the City. [Id.] Thus, Plaintiffs’

own allegations, set against the plain language of the contract, can establish no violation of the

agreement and their breach-of-contract claim fails as a matter of law.

        Plaintiffs allege that no public health emergency existed at any of the encampments, and

assert that “contrary to Denver’s assertions, its own determination of what constitutes a ‘public

health and safety risk’ is not unimpeachable.” [See Doc. #77 at 19.] Far from it: public-health

determinations necessarily require the weighing of important but irreconcilable interests (such as

the risk of disease versus the economic and personal impact of public health measures), and any

decision is likely to leave unsatisfied many who are affected. But those determinations, however

“impeachable,” must be (and in the Lyall settlement expressly are) left to public officials in the

final instance. The parties did not bargain for Plaintiffs or their counsel to have any role in public-

health determinations. It is not Plaintiffs’ place, and “[i]t is no part of the function of a court . . .

to determine [what is] likely to be the most effective for the protection of the public against

disease.” Lawrence v. Colorado, 455 F. Supp. 3d 1063, 1070–71 (D. Colo. 2020) (quoting

Jacobson v. Massachusetts, 197 U.S. 11, 30 (1905)) “It is, rather, the role of the people’s elected

representatives to determine, in light of the available information, the best course to combat a

public health threat, and courts must be careful not to usurp that role.” Id. (collecting cases).

        Finally, Plaintiffs’ inexplicably attempt to hold Mayor Hancock personally liable for the

alleged breach of the settlement agreement independently fails. Mayor Hancock, individually, is

not a signatory of, nor party to, the settlement agreement, and thus could not breach it. [See Doc.

#14-1 at 7–14.] Plaintiffs invoke § 2.2.3 of the Denver Charter, which instructs that “[t]he Mayor

shall see that all contracts and agreements with the City and County are faithfully kept and fully


                                                   47
performed,” but that language speaks only to a Mayor’s official responsibilities, not his individual

capacity. In other words, even if the Charter language could provide a basis to hold the Mayor

personally liable for any breach of any contract involving the City (a doubtful proposition for

which Plaintiffs offer no authority), such liability would apply to the Mayor only in his official

capacity. Indeed, the only facts alleged in Plaintiffs’ complaint regarding the Mayor involve his

public duties—planning and public statements—and Plaintiffs themselves affirm that “[a]t all

times pertinent, Defendant Hancock was acting under color of state law in his capacity as Mayor

of Denver.” [Id. at 8 ¶ 25 (emphasis added).] Since Plaintiffs have not alleged a plausible or viable

contract claim against Mayor Hancock in his individual capacity, that claim should also be

dismissed.

                                          CONCLUSION

       Plaintiffs’ claims here are precluded by the Lyall settlement. Even were they not, Plaintiffs’

claims against the individually named Denver Defendants fail because the allegations do not state

an actionable constitutional claim against them nor was the law with respect to any of these claims

clearly established such that the individually named Denver Defendants should have known that

their conduct would violate any of Plaintiffs’ constitutional rights. As such, all the individually

named Denver Defendants are entitled to qualified immunity and the Complaint against them

should be dismissed in its entirety. Because the Complaint has not demonstrated any actionable

constitutional violation, the municipal liability theories asserted against Denver also fail.

       WHEREFORE, for all these reasons, the Denver Defendants respectfully request that the

Court dismiss Plaintiffs’ First Amended Complaint in its entirety, with prejudice.




                                                 48
Respectfully submitted this 4th day of March 2021.

                              s/Geoffrey C. Klingsporn
                              Wendy J. Shea, Assistant City Attorney
                              Geoffrey C. Klingsporn, Assistant City Attorney
                              Conor D. Farley, Assistant City Attorney
                              Denver City Attorney’s Office; Civil Litigation Section
                              201 W. Colfax Ave., Dept. 1108
                              Denver, Colorado 80202
                              Telephone: (720) 913-3100
                              Facsimile: (720) 913-3190
                              wendy.shea@denvergov.org
                              geoffrey.klingsporn@denvergov.org
                              conor.farley@denvergov.org
                              Attorneys for the Denver Defendants




                                      49
                               CERTIFICATE OF SERVICE

       I certify that on this 4th day of March 2021, I electronically filed the foregoing DENVER
DEFENDANTS’ MOTION FOR DISMISSAL OF PLAINTIFFS’ FIRST AMENDED
CLASS ACTION COMPLAINT AND JURY DEMAND [DOC. #160] with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the following:

         David A. Lane                                 Kathleen Spalding
         Darold W. Killmer                             Stephanie Lindquist Scoville
         Andy McNulty                                  Emely Garcia
         Reid Allison                                  kit.spalding@coag.gov
         dlane@kln-law.com                             stephanie.scoville@coag.gov
         dkillmer@kln-law.com                          emely.garcia@coag.gov
         amcnulty@kln-law.com
         rallison@kln-law.com

         Timothy R. Gablehouse
         Melanie J. Granberg
         Evan C. Singleton
         Ashley L. Zurkan
         tgablehouse@gcgllc.com
         mgranberg@gcgllc.com
         esingleton@gcgllc.com
         azurkan@gcgllc.com



                                                   s/Geoffrey C. Klingsporn
                                                   Denver City Attorney’s Office




                                              50
